 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 24th day of April, 2013, (the “Amendment Effective Date”) by
and between InspireMD, Inc., a Delaware corporation (the “Company”), and Alan W.
Milinazzo (the “Executive”) for purposes of amending that certain Employment
Agreement dated as of January 3, 2013, by and between the Company and the
Executive (the “Agreement”). Terms used in this Amendment with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

WHEREAS, pursuant to the Agreement, the Executive was granted 400,000 shares of
restricted stock (the “RS Grant”) that are subject to a three-year vesting
period, with one-thirty-sixth (1/36) of the RS Grant vesting equally each month
of the Executive’s continued service to the Company;

 

WHEREAS, 33,333 shares have vested as of the Amendment Effective Date and
366,667 shares remain unvested as of the Effective Date (the “Unvested Shares”),
and the parties now desire to amend the Agreement to modify the vesting
provisions of the RS Grant with respect to the Unvested Shares to provide that
(i) 100,000 of the Unvested Shares shall vest on January 3, 2014; (ii) 133,333
of the Unvested Shares shall vest on January 3, 2015; and (iii) the remaining
133,334 of the Unvested Shares shall vested on January 3, 2016, provided that
the Executive is still employed by the Company on each respective vesting date;
and

 

WHEREAS, Section 7.5 of the Agreement provides that the parties to the Agreement
may amend the Agreement in a writing signed by the parties.

 

NOW THEREFORE, pursuant to Section 7.5 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Grantee agree as follows:

 

1. Section 2.4 of the Agreement is hereby amended as of the Amendment Effective
Date by deleting said section in its entirety and substituting in lieu thereof
the following new Section 2.4:

 



 

 

 

 

2.4 Stock Compensation. On the Effective Date, the Company shall grant the
Executive an option to purchase 600,000 shares of the Company's Common Stock
(the "Option"), with an exercise price equal to the fair market value of the
Company's Common Stock as determined by the Board as of the date of grant under
the Company's Amended and Restated 2011 Umbrella Option Plan or other
stock-based compensation plans as the Company may establish from time to time
(collectively, the "Plans"), with one-thirty-sixth (1/36th) of the Option
vesting equally each month of the Executive's continued service. In addition, on
the Effective Date, the Company shall grant the Executive 400,000 shares of
Restricted Stock (the "RS Grant"), which are subject to forfeiture until the
vesting of such shares in accordance with the following schedule, provided that
the Executive is still employed by the Company on each respective vesting date:
(i) one-thirty-sixth (1/36th) of the shares shall vest on each of February 3,
2013, March 3, 2013, and April 3, 2013; (ii) 100,000 of the shares shall vest on
January 3, 2014; (iii) 133,333 of the shares shall vest on January 3, 2015; and
(iv) the remaining 133,334 shares shall vested on January 3, 2016. The Option
and RS Grant will be governed in full by the terms and conditions of the Plans
and the Executive's individual Option and RS Grant agreements to be entered into
between the Company and the Executive as of the Effective Date. On or before
December 31 of each calendar year during the Term, the Executive shall be
eligible to receive an additional grant of equity awards under the Plans equal,
in the aggregate, to up to 0.5% of the Company's actual outstanding shares of
Common Stock on the date of grant (each, an "Additional Grant"), provided that
the actual amount of the grant shall be based on the Executive's achievement of
certain performance objectives as established by the Board, in its reasonable
discretion, for each such calendar year. Each Additional Grant will be subject
to a separate award agreement between the Company and the Executive under the
Plans, and, with respect any awards that are options, will have an exercise
price equal to the fair market value of the Company's Common Stock as determined
by the Board as of the date of grant under the Plans and will be subject to a
three-year vesting period subject to the Executive's continued service with the
Company (as defined in the Plans), with one-third of each Additional Grant
vesting equally on the first, second, and third anniversary of the date of grant
for such awards.

 

2. Except as expressly amended by this Amendment, the Agreement shall continue
in full force and effect in accordance with the provisions thereof.

 

3. In the event of a conflict between the Agreement and this Amendment, this
Amendment shall govern.

 

 

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 

 

 



 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

        THE COMPANY:         INSPIREMD, INC.               By: /s/ Craig Shore  
Name: Craig Shore   Title: Chief Financial Officer               EXECUTIVE:    
            /s/ Alan W. Milinazzo     Alan W. Milinazzo

 

 

 

